DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 05/31/2022 has been received and considered.
Claims 1-23 are pending.
EXAMINER’S AMENDMENT
2.	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7. (Currently Amended) The apparatus of claim 1, wherein the processing device is to: 
read, from the command buffer of the computer-readable memory a second command received from the host device, the second command executable by one or more processing elements on the processing device, the second command comprising an instruction and associated parameter data including an address of a memory region referenced by the second command and comprising second command data to be operated on by execution of the second command; 
compute a second authentication tag using a cryptographic key associated with the host device, the instruction and at least a portion of the parameter data including the second command data residing at the address of a memory region referenced by the first second command; and 
authenticate the second command by comparing the first authentication tag with a second authentication tag computed by the host device and associated with the command.
14. (Currently Amended) The method of claim 8, further comprising: 
reading, from the command buffer of the computer-readable memory, a second command received from the host device, the second command executable by one or more processing elements on the processing device, the second command comprising an instruction and associated parameter data including an address of a memory region referenced by the second command and comprising second command data to be operated on by execution of the second command; 
computing a second authentication tag using a cryptographic key associated with the host device, the instruction and at least a portion of the parameter data including the second command data residing at the address of a memory region referenced by the first second command; and 
authenticating the second command by comparing the first authentication tag with a second authentication tag computed by the host device and associated with the command.
21. (Currently Amended) The non-transitory computer readable medium of claim 15, further comprising instructions which, when executed by the processor, configure the processor to: 
read, from the command buffer of the computer-readable memory, a second command received from the host device, the second command executable by one or more processing elements on the processing device, the second command comprising an instruction and associated parameter data including an address of a memory region referenced by the second command and comprising second command data to be operated on by execution of the second command; 
compute asecond authentication tag using a cryptographic key associated with the host device, the instruction and at least a portion of the parameter data including the second command data residing at the address of a memory region referenced by the first second command; and 
authenticate the second command by comparing the first authentication tag with a second authentication tag computed by the host device and associated with the command.
Allowable Subject Matter
3.	Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record in combination with the Applicant’s arguments and amendments of 05/31/2022. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
The prior art Pappachan (US 2017/0024568) of record discloses a method for integrity and authenticity assurance for instruction data using a cryptographic engine and authentication of an encrypted I/O tag. The prior art McCrary (US 2019/0129754) of record discloses a method for providing security of sensitive information within chips using SIMD micro-architecture and a command processor.  The prior art Ghosh (US 2019/0132118) of record discloses a method for secure data transfer using an authenticated cryptographic operation.  
US 20190205244 A1 – Data protection code for commands where faulty components are identified and adjustments are conducted.
US 20050283602 A1 – Protected execution of graphics applications using a translation table assigned to each trusted application. 
However, the prior art fails to anticipate or render the following limitations: “the one or more command buffers comprising a ring buffer to store a first command and one or more batch buffer store additional commands related to the first command, wherein the additional commands are linked by pointers to enable sequential execution” (as recited in claims 1, 8, 15 and 22).
Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437                                                                                                                                                                                                        
/ALI S ABYANEH/Primary Examiner, Art Unit 2437